DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsueh et al (“Hsueh” US 2018/0210349 corresponding to JP 2018-120221 cited in IDS).
For claims 1, 8, 9 and 16, Hsueh teaches a method and apparatus 1 for containing a substrate R (fig. 1 par. 29), comprising: 
a base 21 having a top surface 211, an upward-facing frame-like support surface 213 and a groove 212 formed between the top surface 211 and the upward-facing frame-like support surface 213 (fig.’s 2-3 par. 33), the base having thereon a plurality of contact elements 214 for engaging the substrate R to hold the substrate above the top surface 211 (fig. 2 par. 31), wherein at least a portion of the upward-facing frame-like support surface 213 is not at a same level as the top surface211 (fig. 3), a 
a cover 22 (fig.’s 1 and 3 par. 31) having a bottom surface 221 and a flange surrounding the bottom surface, the flange having a downward-facing frame-like support surface 223 (fig. 3 par. 35), wherein the downward-facing frame-like support surface and the upward-facing frame-like support surface match, are in contact, and engage such that a substrate R is contained between the top surface of the base and the bottom surface of the cover (fig. 3 par.’s 30 and 35), and a portion of the downward-facing frame-like support surface of the flange extends into the groove 212 of the base (as seen in fig. 3, corner portion of surface 223 extends above the bottom of groove 212 and is lower than the sidewall connecting to the top surface 211; therefore it extends into the groove);
wherein (additionally for claim 8) an inner lateral surface extending downward from the bottom surface to the downward-facing frame-like support surface; and a height of the inner lateral surface of the flange is greater than a distance between the top surface and the bottom surface (as seen in fig. 3);
wherein (additionally for claim 9) height varies from the downward-facing frame-like support surface 213 to the bottom surface 221 (fig. 3).
For claims 4, 5, 12 and 13, Hsueh teaches wherein the downward-facing frame-like support surface 223 extends toward the sidewall defining the groove 212 and connecting to the upward-facing frame-like support surface 213 (fig. 3); wherein the sidewall of the downward-facing frame-like support surface extends by a distance equal to at least a half of the width of the groove 212 (fig. 3).
For claims 6 and 14, Hsueh teaches wherein the contact elements 214 are disposed in the groove 212 (fig. 2, seen more clearly in fig. 8), and a top surface of each said contact element is higher than the sidewall defining the groove and connecting to the top surface (fig.’s 2-3, substrate R is above groove 212, and therefore contact elements must extend above the groove as well).
For claims 7 and 15, Hsueh teaches wherein the upward-facing frame-like support surface 213 is parallel to the top surface 211 (fig. 3).
For claim 17, Hsueh teaches wherein the contact elements 214 are disposed in the groove and located at or positioned proximate to diagonals of the base, respectively (fig.’s 2 and 8).
Allowable Subject Matter
Claims 2, 3, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cheng et al (US 2010/0126904) and Matsuori et al (US 2006/0126052) teach apparatus for containing a substrate comprising grooves formed in the base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN WRIGHT KREUTZER whose telephone number is (571)270-7931. The examiner can normally be reached Monday-Friday from 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/COLIN W KREUTZER/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	11/10/2021